Citation Nr: 1600519	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  13-01 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss disability, and, if so, whether service connection is warranted.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1958 to July 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In August 2015 the Veteran attempted to appoint a representative who was not accredited to provide representation services before VA. Letters dated October 2015 and November 2015 were sent to the Veteran seeking clarification of the Veteran's choice of representation. Because the Veteran has not responded to VA's letters, the Board continues to recognize The American Legion as the representative in this case. 

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen the claim before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995). The question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson, 265 F.3d 1366; see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that new and material evidence has not been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. The Board has characterized the claims accordingly.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed May 2008 rating decision, the RO denied the Veteran's claims of entitlement to service connection for bilateral hearing loss disability and tinnitus. 

2. Presuming its credibility, the evidence received since the May 2008 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss disability and tinnitus, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1. The May 2008 rating decision denying service connection for bilateral hearing loss disability and tinnitus is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2. Since the May 2008 rating decision, new and material evidence has been received with respect to the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus; therefore, the claims are reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran seeks entitlement to service connection for bilateral hearing loss disability and tinnitus. Implicit in his claims is the contention that new and material evidence, which is sufficient to reopen the previously-denied claims, have been received. VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, in light of the fully favorable decision as to the issue of reopening, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The underlying service connection claims require further development and are addressed in the remand section below.

II. New and Material Evidence

A claim previously denied by the RO may be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108 , 7104, 7105; see 38 C.F.R. § 3.156 (2015). However, new and material evidence is not required as to each previously unproven element of a claim in order to reopen a claim. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

New evidence is defined as evidence not previously submitted to agency decision-makers. 38 C.F.R. § 3.156(a). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade, 24 Vet. App. at 117. Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Here, in a May 2008 rating decision, the AOJ denied the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus. The claims were denied on the grounds that the claimed disabilities neither occurred in nor were caused by service. The medical evidence of record at the time of the decision showed that the Veteran had right ear sensorineural hearing loss and left ear mixed conductive/sensorineural hearing loss. The Veteran did not file a Notice of Disagreement (NOD) or submit new and material evidence within the appeal period. He also did not assert there was clear and unmistakable error and the decision as to both issues became final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). Evidence considered in the May 2008 rating decision included service treatment records from January 1958 to July 1961 and November 1998 to May 2008 VA treatment records. 

The Veteran's current claims for entitlement to service connection are based upon the same factual basis as his claims for entitlement to service connection which were denied in the May 2008 rating decision.  He asserts currently, as he did previously, that he has bilateral hearing loss and tinnitus which is related to noise exposure in service.  As such, it is appropriate for the Board to consider the current claims as a request to reopen the previously denied claims.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

In July 2010 the Veteran filed a petition to reopen his claims in which he asserted that he was exposed to acoustic trauma onboard ship. He stated he was a shell loader for artillery and he did not have hearing protection. Included in his petition was information about the ship he served on and a June 2010 Report of Consultation and Examination from a Diagnostic Consultant, P.J.Y., D.C., who concluded  that both hearing loss and tinnitus are due to acoustic trauma in service. 

The evidence provided by the Veteran, namely P.J.Y.'s report, is new as it was not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). The additional evidence is material as it addresses the previously unestablished facts of an in-service event, injury or disease, and a nexus between the current disability and service for each service connection claim. Specifically, the additional medical opinion is material in that it goes to the etiology of the Veteran's currently diagnosed tinnitus and bilateral hearing loss disability. Further, the additional evidence is not redundant and raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claims for service connection for bilateral hearing loss disability and tinnitus is warranted.


ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss disability is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for tinnitus, is reopened; the appeal is granted to this extent only.


REMAND

After a review of the record, the Board remands this matter for additional medical inquiry.  Based on the conflicting medical opinions and exams, etiology of the Veteran's bilateral hearing loss and tinnitus needs further clarification. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Colvin v. Derwinski, 1 Vet. App. 171 (1991) (stating that VA adjudicators are not permitted to substitute their own judgment on a medical matter).

The Veteran complained of hearing loss in September 2005, when he was fitted for hearing aids. Service treatment records do not indicate in-service hearing loss or complaints of such, and separation examination indicates 15/15 whispered voice and no issues related to hearing. The Veteran reported tinnitus to P.J.Y. in June 2010, and then again at the March 2011 VA Examination, where he stated that he has had the tinnitus for "as long as he can remember."

However, VA Audiology Evaluations dated September 2005 and October 2006 report that the Veteran indicated a history of military, occupational, or recreational noise exposure. The Veteran asserts that he uses motorcycles recreationally as a hobby, but also states that he was exposed to loud noises in service as a boatswain's mate when he was exposed to live weapons firing exercises without ear protection. 

In determining the etiology of the Veteran's hearing loss disability and tinnitus, P.J.Y. concludes that the tinnitus and hearing loss disability in both ears are more likely than not directly and causally related to the constant noise of artillery and gunfire without hearing protection while in service. In the March 2011 VA Examination, wherein the examination instructions reflect that military noise exposure was conceded, the VA examiner opines that the bilateral hearing loss and tinnitus were "at least as likely as not caused by or a result of military noise exposure." However, the March 2011 addendum opinion notes the RO's instructions that military acoustic trauma was previously conceded in error, and further notes that the Veteran's MOS of "sailor apprentice" and, later "sailor," do not allow the concession of acoustic trauma." Based on this amended determination of no in-service acoustic trauma, the addendum opinion concludes that the bilateral hearing loss and tinnitus are less likely as not caused by or result of military noise exposure. Also, a VA audiologist in September 2005 indicated that the Veteran's hearing loss is consistent with noise exposure but in October 2006 indicated that it was consistent with presbycusis, possible ETD (eustachian tube dysfunction).   

Additionally, the Board recognizes that the March 2011 VA Examination assesses that "[i]t is as likely as not that the sensorineural component (bone conduction thresholds) of this veteran's hearing loss is related to military noise, but the left ear conductive component is not." The March 2011 addendum opinion also points to the Veteran's left ear bone conduction, stating that the Veteran "has shown a progressive large conductive hearing loss in the left ear since 2006, which is due to a disease process completely unrelated to noise exposure."

Given the Veteran's reports of in-service noise exposure, and the above mentioned reports and opinions, another VA medical opinion is warranted to determine and clarify the etiology of the Veteran's current hearing loss disability and tinnitus. See McLendon, 20 Vet. App. at 81; Colvin, 1 Vet. App. 171 (stating that VA adjudicators are not permitted to substitute their own judgment on a medical matter). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Obtain any outstanding VA medical records that are relevant to the claims.  

2.  The paper claims file, Virtual VA/VBMS records, and a copy of this remand must be made available to, and reviewed by, an appropriate examiner to determine the etiology of the Veteran's bilateral ear hearing loss and tinnitus. The examiner must indicate on the examination report that the claims folder as well as Virtual VA/VBMS were reviewed. 

The examiner should provide an opinion addressing the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that any diagnosed hearing loss of the right and left ears began in or is related to service to include excessive noise exposure in service?

b) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's tinnitus began in or is related to service to include excessive noise exposure therein?

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner's attention is directed to the Veteran's competent reports of loading shells during live fire exercises without hearing protection.

The examiner's attention is directed to diagnoses of sensorineural hearing loss in the right ear and mixed hearing loss in the left ear; VA medical records dated in September 2005 (hearing loss is consistent with noise exposure) and October 2006 (hearing loss is consistent with presbycusis, possible ETD); and VA examination reports dated in March 2011.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 328 (2010).

3. Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claims. If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


